NOT FOR PUBLICATION                          FILED
                     UNITED STATES COURT OF APPEALS                      MAR 27 2017
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                            FOR THE NINTH CIRCUIT

 In re: ROBERT FRANKLIN VAN                      No. 15-15526
 ZANDT,
                                                 D.C. No. 4:14-cv-03711-CW
              Debtor.
 ______________________________
                                                 MEMORANDUM*
 RONALD SPENCER MAZZAFERRO,

                  Plaintiff-Appellant,

   v.

 WILLIAM PARISI; et al.,

                  Defendants-Appellees.

                    Appeal from the United States District Court
                      for the Northern District of California
                     Claudia Wilken, District Judge, Presiding

                             Submitted March 8, 2017**

Before:       LEAVY, W. FLETCHER, and OWENS, Circuit Judges.

        Ronald Spencer Mazzaferro appeals pro se from the district court’s order


        *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
        **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2). Accordingly, appellant’s
request for oral argument, set forth in his motion to consolidate, is denied.
affirming the bankruptcy court’s order entering a pre-filing order against

Mazzaferro and the district court’s order denying Mazzafaerro’s motion to vacate.

We have jurisdiction under 28 U.S.C. §§ 158(d) and 1291. We review de novo the

district court’s decision on appeal from the bankruptcy court and apply the same

standard of review applied by the district court. In re AFI Holding, Inc., 525 F.3d
700, 702 (9th Cir. 2008). We affirm.

      We lack jurisdiction over the district court’s order affirming the bankruptcy

court’s order because Mazzaferro filed his notice of appeal more than thirty days

after entry of the order. See Fed. R. App. P. 6(b). Mazzaferro’s untimely motion

to vacate filed under Fed. R. Civ. P. 60(b) did not extend the appeal period. See

Fed. R. App. P. 4(a)(1), 6(b)(1) (notice of appeal from district court decision must

be filed within 30 days; Fed. R. App. P. 4(a)(4) does not apply in appeals governed

by Fed. R. App. P. 6); Fed. R. Bankr. P. 8022 (motion for rehearing must be filed

within 14 days to toll appeal period); see also Theodore v. Daglas (In re D.W.G.K.

Restaurants, Inc.), 42 F.3d 568, 569 (9th Cir. 1994) (dismissing bankruptcy appeal

because untimely motion for rehearing did not extend period to appeal district

court’s final order).

      Though the notice of appeal was timely as to the district court’s order

denying Mazzaferro’s motion to vacate, Mazzaferro does not address the order in

his opening brief. As a result, he has waived any challenges to the order. See


                                          2                                     15-15526
Smith v. Marsh, 194 F.3d 1045, 1052 (9th Cir. 1999) (“[O]n appeal, arguments not

raised by a party in its opening brief are deemed waived.”); Greenwood v. FAA, 28
F.3d 971, 977 (9th Cir. 1994) (“We review only issues which are argued

specifically and distinctly in a party’s opening brief.”).

      Mazzaferro’s motion to consolidate (Docket Entry No. 28) is denied.

      AFFIRMED.




                                           3                                15-15526